As filed with the Securities and Exchange Commission on July 1, 2014. Securities Act Registration No. 333- Investment Act Registration No. 811-04063 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 62 [X] CARILLON ACCOUNT Registrant AMERITAS LIFE INSURANCE CORP. Depositor 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 ROBERT G. LANGE Vice President, General Counsel & Assistant Secretary, Individual Ameritas Life Insurance Corp. 5900 "O" Street Lincoln, Nebraska 68510 402-467-1122 Approximate Date of Proposed Public Offering: As soon as practicable after effective date. Title of Securities Being Registered: Securities of Unit Investment Trust "VA II and VA II SA" Flexible Premium Deferred Variable Annuity The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. Explanatory Note Registrant is filing this Registration Statement for the purpose of registering interests under VA II and VA II SA variable annuity contracts ("Contracts") on a new Form N-4. Interests under the Contracts were previously registered on Form N-4 (File No. 333-110336) and funded by Carillon Account (File No. 811-04063). Upon effectiveness of a merger between The Union Central Life Insurance Company ("Union Central Life") with and into Ameritas Life Insurance Corp. ("Ameritas Life"), Ameritas Life became the obligor of the Contracts and Carillon Account was transferred intact to Ameritas Life. Pursuant to the SEC staff's position in the Great-West Life & Annuity Insurance Co. No-Action Letter (available October 23, 1990) concerning annual update requirements for inactive contracts, Registrant no longer files annual post-effective amendments to this Form N-4. Ameritas Life Insurance Corp. ("Ameritas Life") Carillon Account ("Separate Account") Supplement to: VA II and VA II SA Prospectus dated December 31, 2009, as supplemented Supplement dated July 1, 2014 This supplement describes changes to the Depositor of your VA II and VA II SA Contract. You should read this information carefully and retain this supplement for future reference together with the Prospectus for your Contract. (All capitalized terms used but not defined herein have the same meaning as those included in the Prospectus.) As we previously informed you in a supplement dated February 7, 2014, the Boards of Directors of The Union Central Life Insurance Company (“Union Central Life”) and Ameritas Life Insurance Corp. (“Ameritas Life”) approved an Agreement and Plan of Merger on December 5, 2013 for Union Central Life to merge with and into Ameritas Life (the "Merger"). The Merger also was approved by the Nebraska Department of Insurance, the domicile state of both companies. As a result of the Merger, effective on July 1, 2014, Ameritas Life assumed legal ownership of all the assets of the Carillon Account, as well as the general account assets of Union Central Life, and became directly liable for Union Central’s obligations with respect to outstanding contracts. Ameritas Life is amending the prospectus for the VA II and VA II SA Contracts (the "Contracts") for the purpose of providing information regarding the Merger. The Merger did not affect the terms of, or the rights and obligations under, the Contracts, other than to reflect the change to the company that provides your Contract benefits from Union Central Life to Ameritas Life. You will receive a contract endorsement from Ameritas Life reflecting the change from Union Central Life to Ameritas Life. IN 1814 7-14 Prospectus Updates 1. All references to "The Union Central Life Insurance Company" or "Union Central Life," are replaced with "Ameritas Life Insurance Corp." or "Ameritas Life." The terms "we," "us," "our" and "Company" also are used to describe Ameritas Life. 2. Contact information for Ameritas Life is as follows: Ameritas Life Insurance Corp. Service Center P.O. Box 82550 Lincoln, Nebraska 68501 or 5900 "O" Street Lincoln, Nebraska 68510 Telephone: 1-800-745-1112 Fax: 1-402-467-7335 Interfund Transfer Request Fax: 1-402-467-7923 ameritas.com 3. The following replaces the paragraphs and heading "The Union Central Life Insurance Company and Carillon Account" in the prospectus: AMERITAS LIFE INSURANCE CORP. AND CARILLON ACCOUNT AMERITAS LIFE INSURANCE CORP. Ameritas Life Insurance Corp. ("Ameritas Life"), 5900 "O" Street, Lincoln, Nebraska 68510, is a Nebraska stock life insurance company organized in 1887 under the laws of Nebraska. Ameritas Life is an indirect, wholly owned subsidiary of Ameritas Mutual Holding Company ("Ameritas"), a Nebraska mutual holding company. Effective July 1, 2014, The Union Central Life Insurance Company ("Union Central Life") merged with and into Ameritas Life. Union Central Life was a subsidiary of Ameritas Life, and an indirect, wholly owned subsidiary of Ameritas. Upon the merger, Ameritas Life acquired from Union Central Life all of Union Central Life’s assets, and became directly liable for Union Central Life’s liabilities and obligations with respect to all Contracts issued by Union Central Life then outstanding. The Contracts are now Contracts of Ameritas Life, which will service and maintain them in accordance with their terms. The merger did not affect any provisions of, or rights or obligations under, the Contracts. As a result of the merger, the Carillon Account became a separate account of Ameritas Life. CARILLON ACCOUNT The Carillon Account is one of our separate accounts. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940, as amended. Such registration does not mean that the SEC supervises the management or investment practices or policies of the Carillon Account. The Carillon Account was established on February 6, 1984, as a segregated investment account. On July 1, 2014, Union Central Life merged with and into Ameritas Life, so that Ameritas Life is now the depositor of the Carillon Account. The Carillon Account survived the merger intact. IN 1814 7-14 Although the assets of Carillon Account belong to us, those assets are held separately from our other assets, and are not chargeable with our liabilities incurred in any other business operations. Accordingly, the income, capital gains, and capital losses incurred on the assets of Carillon Account are credited to or charged against the assets of Carillon Account, without regard to the income, capital gains or capital losses arising out of any other business we may conduct. Therefore, the investment performance of Carillon Account is entirely independent of both the investment performance of our general assets and the performance of any other of our separate accounts. 4. The following replaces the section “Financial Statements” appearing in the prospectus: FINANCIAL STATEMENTS The audited financial statements of Carillon Account and the audited financial statements of Ameritas Life, the audited financial statements of Union Central Life, the audited financial statements of Acacia Life Insurance Company, and the unaudited pro forma financial data of Ameritas Life reflecting the Merger on a pro forma basis are included in the Statement of Additional Information. To request a free copy of the Statement of Additional Information, write or call us using the contact information provided herein. If you have any questions regarding the Merger, please contact us at P.O. Box 82550, Lincoln, NE 68501, 1-800-745-1112. All other provisions of your Contract remain as stated in your Contract and prospectus, as previously supplemented. Please retain this Supplement with the current prospectus for your variable Contract. If you do not have a current prospectus, please contact Ameritas Life at 1-800-745-1112. IN 1814 7-14 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account Carillon Account ("Separate Accounts") Supplement to: Excel Choice and Excel Executive Edge Prospectuses Dated November 5, 2007 VA I and VA II and VA II SA Prospectuses Dated December 31, 2009 Supplement Dated May 1, 2014 1. Subaccount underlying portfolios available as variable investment options for your Policy are: FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective The Alger Portfolios Fred Alger Management, Inc. Alger Capital Appreciation Portfolio, Class I-2 Long-term capital appreciation. Alger Mid Cap Growth Portfolio, Class I-2 Long-term capital appreciation. American Century Investments American Century Investment Management, Inc. American Century VP Income & Growth Fund, Class I Capital growth; income is secondary. American Century VP Mid Cap Value Fund, Class I Long-term capital growth; income is secondary. American Century VP Value Fund, Class I Long-term capital growth; income is secondary. Calvert Variable Products, Inc.* Calvert Investment Management, Inc. Calvert VP EAFE International Index Portfolio, Class I – World Asset Management, Inc. Index: MSCI EAFE Index. Calvert VP Inflation Protected Plus Portfolio – Ameritas Investment Partners, Inc. ("AIP") Current income. Calvert VP Investment Grade Bond Index Portfolio – AIP (includes assets merged from Calvert VP Income as of April 30, 2014) Index: Barclays Capital Aggregate Bond Index. Calvert VP Nasdaq 100 Index Portfolio – AIP Index: NASDAQ 100® Index. Calvert VP Natural Resources Portfolio – AIP Capital growth. Calvert VP Russell 2000 Small Cap Index Portfolio, Class I – AIP (includes assets merged from Calvert VP Small Cap Growth as of April 30, 2014) Index: Russell 2000 Index. Calvert VP S&P 500 Index Portfolio ** – AIP (includes assets merged from Calvert VP SRI Equity as of April 30, 2014) Index: S&P 500 Index. Calvert VP S&P MidCap 400 Index Portfolio, Class I ** – AIP Index: S&P MidCap 400 Index. Calvert VP SRI Large Cap Value Portfolio *** Long-term capital appreciation. Calvert VP Volatility Managed Moderate Portfolio, Class F – AIP and Milliman Current income. Calvert Variable Series, Inc.* Calvert Investment Management, Inc. Calvert VP SRI Balanced Portfolio, Class I *** Income and capital growth. Columbia Funds Variable Series Trust 2 Columbia Management Investment Advisers, LLC Columbia Variable Portfolio - Select Smaller-Cap Value Fund, Class 2 Long-term capital appreciation. Columbia Variable Portfolio - Seligman Global Technology Fund, Class 2 Long-term capital appreciation. DWS Variable Series I Deutsche Investment Management Americas Inc. DWS Capital Growth VIP Portfolio, Class A Long-term growth of capital. DWS International VIP Portfolio, Class A Long-term growth of capital. IN 1800 5-14 FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective DWS Variable Series II Deutsche Investment Management Americas Inc. DWS Global Growth VIP Portfolio, Class A Long-term capital growth. DWS Money Market VIP Portfolio, Class A Money market, current income. DWS Small Mid Cap Value VIP Portfolio, Class A Long-term capital appreciation. Fidelity® Variable Insurance Products Fidelity Management & Research Company Fidelity® VIP Contrafund® Portfolio **** Long-term capital appreciation. Fidelity® VIP Equity-Income Portfolio **** Index: S&P 500® Index. ** Fidelity® VIP High Income Portfolio **** Income and growth. Fidelity® VIP Mid Cap Portfolio **** Long-term growth. Subadvisers: (1) FMR Co., Inc. and (2) other investment advisers serve as sub-advisers for the fund. Franklin Templeton Variable Insurance Products Trust Franklin Advisers, Inc. Templeton Global Bond VIP Fund, Class 2 Current income, consistent with preservation of capital, with capital appreciation as secondary. ALPS Variable Investors Trust ALPS Advisors, Inc. Ibbotson Balanced ETF Asset Allocation Portfolio, Class II – Ibbotson Associates, Inc. ("Ibbotson") Capital appreciation and some current income. Ibbotson Growth ETF Asset Allocation Portfolio, Class II – Ibbotson Capital appreciation. Ibbotson Income and Growth ETF Asset Allocation Portfolio, Class II – Ibbotson Current income and capital appreciation. AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Invesco Advisers, Inc. Invesco V.I. American Franchise Fund, Series I Seek capital growth. Invesco V.I. Global Real Estate Fund, Series I – Invesco Asset Management Limited Total return through growth of capital and current income. Invesco V.I. International Growth Fund, Series I Long-term growth of capital. MFS® Variable Insurance Trust Massachusetts Financial Services Company MFS® Growth Series, Initial Class Seeks capital appreciation. MFS® Investors Trust Series, Initial Class Seeks capital appreciation. MFS® New Discovery Series, Initial Class Seeks capital appreciation. MFS® Research International Series, Initial Class Seeks capital appreciation. MFS® Total Return Series, Initial Class Seeks total return. MFS® Utilities Series, Initial Class Seeks total return. MFS® Variable Insurance Trust II Massachusetts Financial Services Company MFS® High Yield Portfolio, Initial Class Seeks total return. Neuberger Berman Advisers Management Trust Neuberger Berman Management LLC Neuberger Berman AMT Guardian Portfolio, Class I – Neuberger Berman ("NB") Seeks long-term growth of capital; current income is secondary. Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio, Class I – NB Seeks growth of capital. Oppenheimer Variable Account Funds OFI Global Asset Management, Inc. Oppenheimer Global Fund/VA, Non-Service Shares – OppenheimerFunds, Inc. Seeks capital appreciation. Oppenheimer Main Street® Fund/VA, Non-Service Shares – OppenheimerFunds, Inc. Seeks capital appreciation. PIMCO Variable Insurance Trust Pacific Investment Management Company LLC PIMCO Low Duration Portfolio, Administrative Class Seeks maximum total return. PIMCO Total Return Portfolio, Administrative Class Seeks maximum total return. T. Rowe Price Equity Series, Inc. T. Rowe Price Associates, Inc. T. Rowe Price Blue Chip Growth Portfolio-II Seeks long-term capital growth. Income is a secondary objective. IN 1800 5-14 FUND NAME Portfolio Name – Subadviser(s) INVESTMENT ADVISER Portfolio Type / Summary of Investment Objective Third Avenue Variable Series Trust Third Avenue Management LLC Third Avenue Value Portfolio Long-term capital appreciation. The Universal Institutional Funds, Inc. Morgan Stanley Investment Management Inc. UIF Core Plus Fixed Income Portfolio, Class I Above-average total return over a market cycle of three to five years by investing primarily in a diversified portfolio of fixed income securities. UIF Emerging Markets Equity Portfolio, Class I – Morgan Stanley Investment Management Company and Morgan Stanley Investment Management Limited Long-term capital appreciation by investing primarily in growth oriented equity securities of issuers in emerging market countries. UIF U.S. Real Estate Portfolio, Class I Above-average current income and long-term capital appreciation by investing primarily in equity securities of companies in the U.S. real estate industry, including real estate investment trusts. * These funds are part of Ameritas Mutual Holding Company ("Ameritas"), the ultimate parent of Union Central Life. The funds’ investment adviser and Ameritas Investment Partners, Inc. are indirect subsidiaries of Ameritas. Calvert Investment Distributors, Inc., the underwriter for these funds, is also an indirect subsidiary of Ameritas. ** "Standard & Poor's®," "S&P®," "S&P 500®," "Standard & Poor's 500," and "500" are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use by us. The Product is not sponsored, endorsed, sold or promoted by Standard & Poor's and Standard & Poor's makes no representation regarding the advisability of investing in the Product. The Statement of Additional Information sets forth certain additional disclaimers and limitations of liabilities on behalf of S&P as set forth in the Licensing Agreement between us and S&P. *** Sustainable and Responsible Investment ("SRI") **** The "Initial Class" of these portfolios are available for Excel Choice and Excel Executive Edge and "Service Class 2" portfolios are available for VA I, VA II and VA II SA. 2 . Please see the fund prospectuses for more information about subaccount underlying portfolios, including portfolio operating expenses for the year ended December 31, 2013. 3. The sixth bullet of the Asset Allocation Program section is revised to read as follows: If you are currently participating in a Program model and you make changes to your allocations outside the model, you will not receive future notifications of model changes. You will then be considered as having withdrawn from the Program and as having cancelled your relationship with AIC for purposes of implementing the Program with your Policy. You will be required to communicate with the Service Center if you wish to make a transfer or trade. The Service Center will communicate that your election to execute a trade will result in the discontinuance of the Program for your Policy prior to you being able to execute any telephone transaction. 4. Union Central Life has voluntarily withdrawn its license in New York effective September 30, 2013. Although Union Central Life no longer issues new insurance business in New York, existing policies continue to be serviced by Union Central Life pursuant to an official Plan approved by the New York Department of Financial Services as provided for under New York insurance laws and regulations. 5. The Legal Proceedings section in your prospectus is deleted and replaced with the following: Legal Proceedings We and our subsidiaries, like other life insurance companies, are subject to regulatory and legal proceedings in the ordinary course of our business. Certain of the proceedings we are involved in assert claims for substantial amounts. While it is not possible to predict with certainty the ultimate outcome of any pending or future case, legal proceeding or regulatory action, we do not expect the ultimate result of any of these actions to result in a material adverse effect on the Separate Account, our ability to meet our obligations under the Policies, or AIC's ability to perform its obligations. Nonetheless, given the large or indeterminate amounts sought in certain of these matters, and the inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could, from time to time, have a material adverse effect on any or all of the above. 6. APPENDIX B – ILLUSTRATIONS is hereby deleted from the Excel Choice and Excel Executive Edge prospectuses. All other provisions of your Contract remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable contract. IN 1800 5-14 The Union Central Life Insurance Company ("Union Central Life") Carillon Life Account Carillon Account ("Separate Accounts") Supplement to: Excel Choice and Excel Executive Edge Prospectuses Dated November 5, 2007 Excel Accumulator Prospectus Dated May 1, 2008 VA I and VA II and VA II SA Prospectuses Dated December 31, 2009 Excel Performance VUL Prospectus Dated May 1, 2010 Advantage VA III Prospectus Dated May 1, 2012 Supplement Dated February 7, 2014 The Boards of Directors of Union Central Life and Ameritas Life Insurance Corp. ("Ameritas Life") approved an Agreement and Plan of Merger on December 5, 2013 ("Agreement"). Pursuant to the Agreement, Union Central Life will merge with and into Ameritas Life on or about July 1, 2014 (the "Merger"). Union Central Life is currently a wholly-owned subsidiary of Ameritas Life and both companies are indirect, wholly-owned subsidiaries of Ameritas Mutual Holding Company. The Merger also has been approved by the Nebraska Department of Insurance, the domicile state of both companies. When the Merger becomes effective, Ameritas Life will assume legal ownership of all the assets of the Carillon Account and the Carillon Life Account, as well as the general account assets of Union Central Life, and become directly liable for Union Central Life’s obligations with respect to outstanding contracts. The owner of each Union Central Life variable life insurance and variable annuity contract (the “Contracts”) will become a contract owner of Ameritas Life by operation of law. Ameritas Life will become directly liable for Union Central Life’s obligations with respect to the Contracts then outstanding. Ameritas Life’s contractual obligations to you will be identical to those obligations that Union Central Life currently has to you. The Merger will not affect the terms of, or the rights and obligations under, the Contracts, other than to reflect the change to the company that provides your Contract benefits from Union Central Life to Ameritas Life. You will receive a contract endorsement from Ameritas Life reflecting the change from Union Central Life to Ameritas Life. In addition, new registration statements will be filed with the Securities and Exchange Commission changing the depositor of your Contract to Ameritas Life, and updated information will be sent to all former Union Central Life contract owners after the Merger becomes effective. All other Contract provisions remain as stated in the policies and prospectuses, as previously supplemented. Please retain this supplement with the current prospectus for your variable Contract. IN 1775 2/14 The Union Central Life Insurance Company ("Union Central Life") Carillon Account ("Separate Account") Supplement to: VA I and VA II and VA II SA Prospectuses Dated December 31, 2009 and Statement of Additional Information Supplement Dated May 1, 2013 1. Ameritas Investment Partners, Inc. was named Summit Investment Advisors, Inc. prior to May 1, 2013. All references to Summit Investment Advisors, Inc. in your prospectus and Statement of Additional Information are changed to Ameritas Investment Partners, Inc. to reflect the name change. 2 . The disclosure relating to model performance in the Asset Allocation Program section of the prospectus is revised to state that performance of each model is updated monthly on our website. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy. IN1715 5/13 The Union Central Life Insurance Company ("Union Central Life") Carillon Account Carillon Life Account ("Separate Accounts") Supplement to: Excel Performance VUL Prospectus Dated May 1, 2010 VA I and VA II SA and VA II Prospectuses Dated December 31, 2009 Excel Accumulator Prospectus Dated May 1, 2008 Excel Choice and Excel Executive Edge Prospectuses Dated November 5, 2007 and Statements of Additional Information Supplement Dated May 2, 2012 On May 2, 2012, the members of UNIFI ® Mutual Holding Company ("UNIFI ® ") approved an amendment to change the company's name to "Ameritas Mutual Holding Company." Therefore, all references to UNIFI ® Mutual Holding Company in your prospectus, supplements, and Statement of Additional Information are changed to Ameritas Mutual Holding Company. The short cite for the new company name is "Ameritas;" therefore, all references to UNIFI ® are changed to Ameritas. All other provisions of your Policy remain as stated in your Policy, prospectus, supplements, and Statement of Additional Information. Please retain this supplement with the current prospectus for your variable policy. IN1674 5/12 The Union Central Life Insurance Company ("Union Central Life") Carillon Account ("Separate Account") Supplement to: VA I and VA II SA and VA II Prospectuses Dated December 31, 2009 and Statement of Additional Information Supplement Dated May 1, 2012 1. The Asset Allocation Program section of the prospectus is revised as follows: a. The following sentences are added at the end of the first paragraph: We also obtain research and business support services relating to models from unaffiliated consultants. We pay for these consultant services, at no additional cost to Policy Owners. b. In the Potential Conflicts of Interest first paragraph, the fourth sentence is deleted and replaced with the following: We may receive fees for administrative services from other portfolios in the models. 2. The SAI ASSET ALLOCATION PROGRAM text is revised as follows: a. In The Asset Allocation Program Models section, the first two sentences are deleted and replaced with the following: Development of the Program models is a multi-step process. First, we obtain research relating to models from an unaffiliated firm, then an optimization analysis is performed to determine the breakdown of asset classes. b. In the Potential Conflicts of Interest paragraph, the sentence, "We and AIC may receive revenue sharing from other portfolios that are available as investment options or distribution fees." is deleted and replaced with the following: We may receive revenue sharing from other portfolios that are available as investment options or distribution fees. 3. In the Distribution of the Contracts section, the last paragraph, discussing 12b-1 fees is deleted. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy. IN1667 5/12 The Union Central Life Insurance Company ("Union Central Life") Carillon Account ("Separate Account") Supplement to: VA I and VA II SA and VA II Prospectuses Dated December 31, 2009 and Statement of Additional Information Supplement Dated May 1, 2011 1. In the Asset Allocation Program section of the prospectus, the reference to "AIC's Form ADV Part II" is deleted and replaced with "AIC's Form ADV Part 2A, Appendix 1." 2. In the Asset Allocation Program section of the prospectus and in the SAI, the name of our affiliate, which is the adviser of the Calvert Funds, is changed to Calvert Investment Management, Inc. (named Calvert Asset Management Company, Inc. prior to April 30, 2011). References to Calvert Investment Management, Inc. are revised to use the short cite "CIM." 3. The SAI ASSET ALLOCATION PROGRAM text is revised as follows: a. In the Asset Allocation Program Models section, the sentence "First, SIA performs an optimization analysis to determine the breakdown of asset classes." is deleted and replaced with the following: First, an optimization analysis is performed to determine the breakdown of asset classes. Next, after the asset class exposures are known, a determination is made of how available investment options can be used to implement the asset class level allocations. b. In the second paragraph of the Periodic Updates of the Models and Notices of Updates section, the sentence "This means the allocation of your accumulated value, and potentially the investment options in which you are invested, will automatically change and your accumulated value and any subsequent premium payments will be automatically reallocated among the investment options in your updated model (independently of the automatic quarterly rebalancing)." is deleted and replaced with the following: This means the allocation of your accumulated value, and potentially the investment options in which you are invested, will automatically change and your accumulated value and any subsequent premium payments will be automatically reallocated among the investment options in your updated model when your next automatic quarterly rebalancing occurs. c. In the first paragraph on Potential Conflicts of Interest , the sentence "SIA analyzes all our model investment options and their underlying portfolios; it evaluates and recommends the selection, allocation weighting, and periodic updates regarding portfolios in the models." is deleted and replaced by the following: Summit analyzes all our model investment options and their underlying portfolios; it evaluates and recommends the selection of specific funds and periodic updates regarding portfolios in the models. In developing these recommendations, Summit consults with unaffiliated third parties to obtain information on asset class-level allocation weightings and impact of the models on insurance reserves. All other provisions of your Policy remain as stated in your Policy and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable policy. IN 1611 5/11 THE UNION CENTRAL LIFE INSURANCE COMPANY ("Union Central") CARILLON ACCOUNT ("Separate Account") Supplement to: VA I, VA II and VA II SA Prospectuses Dated December 31, 2009 Supplement Dated May 1, 2010 1. The following paragraph is added to your prospectus Separate Account section: Resolving Material Conf l icts – Underlying Investment Interests In addition to serving as underlying portfolios to the Subaccounts, the portfolios are available to registered separate accounts of other insurance companies offering variable annuity and variable life insurance contracts. We do not currently foresee any disadvantages to you resulting from the fund companies selling portfolio shares to fund other products. However, there is a possibility that a material conflict of interest may arise between Contract Owners and the owners of variable contracts issued by other companies whose values are allocated to one of the portfolios. Shares of some of the portfolios may also be sold to certain qualified pension and retirement plans qualifying under section 401 of the Internal Revenue Code. As a result, there is a possibility that a material conflict may arise between the interests of Owners or owners of other contracts (including contracts issued by other companies), and such retirement plans or participants in such retirement plans. In the event of a material conflict, we will take any necessary steps to resolve the matter, including removing that portfolio as an underlying investment option of the Separate Account. The Board of Directors of each fund company will monitor events in order to identify any material conflicts that may arise and determine what action, if any, should be taken in response to those events or conflicts. See the accompanying prospectuses of the portfolios for more information. Any references to "mixed and shared funding" are deleted from the prospectus. 2. Any references to IMSA membership are deleted. 3. The Model Asset Allocation section of your prospectus is deleted and replaced with the following: Asset Allocation Program We may offer an asset allocation program using models. However, you always have the ability to construct your own asset allocation plan from among the investment options available in your Contract. Asset allocation programs using models are intended to match model risk tolerance and investment objectives with the investment options available in your Contract. To assist you in your selection of an asset allocation model, our Asset Allocation Program (the "Program") uses fund-specific model recommendations developed by our affiliate, Summit Investment Advisors, Inc. ("SIA"). These recommendations are offered to you through an agreement between Union Central and SIA. The Program consists of five models, ranging from aggressive to conservative. SIA provides Ameritas Investment Corp. ("AIC"), our majority owned subsidiary, with ongoing recommendations and monitoring of the portfolios that comprise the models. To participate in the Program: § AIC will serve as your investment adviser fiduciary for the Program solely for purposes of development of the models and periodic updates to the models. You must give AIC your written consent and discretionary authority for AIC to give us instructions to allocate your premiums (or, for IN 1511 5/10 an existing Contract, Accumulation Value) pursuant to the allocations of the model you select. AIC will also periodically instruct us to change your allocations consistent with any changes to the model made by AIC as recommended by SIA. AIC has no discretionary authority to execute any other transfers for your Contract. § You must complete the Asset Allocation questionnaire. § You must allocate all of your Contract's Accumulation Value to one asset allocation model. We must receive notice of your asset allocation model election by Written Notice before we can begin a Program for you. Only you can select which model is best for you. The Asset Allocation questionnaire can be an aid, but neither it nor AIC will make this decision for you. You may wish to consult with your own financial professional to determine whether participation in the Program is best for you, and if so, which model is most suitable. § Each quarter we will automatically rebalance the Subaccount values to be consistent with the allocation percentages for the Program model that you selected. Such rebalancing will be disclosed in quarterly statements to you. Performance of each model is updated daily on our website and is available upon request. § At least annually, AIC will re-evaluate and may make changes to each investment level model based upon SIA’s recommendations. When AIC updates the models, we will send you written notice of the updated models at least 30 days in advance of the date the updated models are to be effective. If you wish to accept the changes in your selected model, you will not need to take any action, as your Contract's Accumulation Value and any subsequent premium will be automatically reallocated pursuant to the updated model. If you do not wish to accept the changes to your selected model, you can change to a different model or withdraw from the Program. § If you are currently participating in a Program model and you make changes to your allocations outside the model, you will not receive future notifications of model changes. You will then be considered as having withdrawn from the Program and as having cancelled your relationship with AIC for purposes of implementing the Program with your Contract. For this reason, you will not be able to execute trades online if you participate in the Program. You will be required to talk to a Service Center representative if you are in the Program, but wish to make a transfer or trade. The Service Center representative will explain to you, prior to executing any telephone transaction, that your election to execute a trade will result in the discontinuance of the Program for your Contract. § If participation in the Program terminates, including by death of the Owner, Accumulation Value will not be reallocated automatically if the model is changed, and thus will not reflect the most current allocation recommendations. Any additional premiums received after the death of the Owner will be returned. Potential Conflicts of Interest AIC and SIA may be subject to competing interests that have the potential to influence their decision making with regard to the models. AIC is compensated by us as principal underwriter for the Policies. SIA is compensated by us for its fund-specific model recommendations, and its ongoing oversight of the available investment options. We and AIC may receive fees for administrative services from other portfolios in the models. This additional compensation and related responsibilities may create conflicts of interest as AIC determines what portfolios should be in the models. Also, Calvert Variable Products, Inc. and Calvert Variable Series, Inc. (the "Calvert Funds"), which are part of the UNIFI Mutual Holding Company and therefore are affiliated with us, have portfolios offered through the Contract. The Calvert Funds are advised by Calvert Asset Management Company, Inc. ("CAMCO"), an affiliate of ours, and certain of the Calvert Funds are subadvised by Summit Investment Partners, Inc. ("Summit"), also an affiliate of ours. CAMCO and Summit are compensated for advisory oversight, subadvisory, and administrative services. Calvert Fund portfolios may or may not be included in the models. SIA may have an incentive to recommend certain portfolios that have administrative, advisory or subadvisory services provided by CAMCO and Summit. As a result of the competing interests the affiliated parties face in this Program, there is an increased potential risk of a conflict of interest in these arrangements. There is no additional charge for selecting the Program. Although asset allocation programs are intended to mitigate investment risk, there is a risk that investing pursuant to a model will still lose value. For information about risks of participating in the Program and more detail about the Program, including more information about conflicts of interest, ask for a copy of the Separate Account's Statement of Additional Information. More information about AIC’s role as investment adviser for the Program is available on AIC’s Form ADV Part II which is delivered to you at the time you subscribe to the Program. We may modify or discontinue the Asset Allocation Program at any time. IN 1511 5/10 4. The Model Asset Allocation section of your Statement of Additional Information is deleted and replaced with the following: ASSET ALLOCATION PROGRAM The Service Ameritas Investment Corp. ("AIC"), a majority owned subsidiary of Ameritas, has developed several asset allocation models, each based on different profiles of an investor’s willingness to accept investment risk, and provided exclusively through our Policies as the Asset Allocation Program (the "Program"). AIC periodically (typically annually) evaluates and updates the models. In developing and periodically updating the models, AIC currently relies on the fund-specific model recommendations made by Summit Investment Advisors, Inc. ("SIA"), a registered investment advisor, which, like Ameritas, is wholly owned by AHC and ultimately by UNIFI. AIC may change the firm it uses, or, as is currently the case, may use no independent firm when developing the models for the Program. If you choose to subscribe to the Program, AIC will serve as your investment adviser solely for purposes of development of the Program models and periodic updates of the models. If you choose to subscribe to the Program, AIC instructs us to allocate your initial premium (in the case of a new application) or accumulated value, as applicable, to the investment options according to the model you select, to similarly allocate subsequent premium, and to periodically automatically reallocate your accumulated value or premium payments. Your Contract value will be rebalanced quarterly consistent with your selected model. The Asset Allocation Program Models Development of the Program models is a two-step process. First, SIA performs an optimization analysis to determine the breakdown of asset classes. Next, after the asset class exposures are known, a determination is made of how available investment options can be used to implement the asset class level allocations. Investment options are selected in a way intended to optimize potential returns for each model, given a particular level of risk tolerance. SIA may also choose passively managed index investment options to optimize returns for a given risk profile. SIA's philosophy on selecting active investment managers centers on choosing experienced managers that add value over time, using a consistent process, and staying on mandate across market cycles. When selecting investment options, SIA looks for competitive fees, tenured fund management, and total returns that are competitive to their peers. SIA avoids managers holding "off-mandate" exposures, or other significant portfolio concentrations that could lead to sharp performance deviations. This process could, in some cases, result in the inclusion of an investment option in a model based on its specific asset class exposure or other specific optimization factors, even where another investment option may have better historical performance. Periodic Updates of the Models and Notices of Updates Each model is evaluated periodically (generally, annually) to assess whether the combination of investment options within each model should be changed to better seek to optimize the potential return for the level of risk tolerance intended for the model. As a result, each model may change, and the investment options used within a model may change. When your selected model is updated, AIC instructs us to automatically reallocate your accumulated value and any subsequent premium payments in accordance with any changes to the model you have selected. This means the allocation of your accumulated value, and potentially the investment options in which you are invested, will automatically change and your accumulated value and any subsequent premium payments will be automatically reallocated among the investment options in your updated model (independently of the automatic quarterly rebalancing). AIC requires that you give it discretionary investment authority to periodically instruct us to reallocate your accumulated value and any subsequent premium payments in accordance with the updated version of the model you have selected, if you wish to participate in the Program. When AIC updates the models, we will send you written notice of the updated models at least 30 days in advance of the date the updated models are to be effective. If you wish to accept the changes in your selected model, you will not need to take any action, as your Accumulation Value and any subsequent premium will be automatically reallocated pursuant to the updated model. If you do not wish to accept the changes to your selected model, you can change to a different model or withdraw from the Program. IN 1511 5/10 Risks Although asset allocation models are designed to optimize returns given the various levels of risk, there is no assurance that a model portfolio will not lose money or that investment results will not experience volatility. Investment performance of your accumulated value could be better or worse by participating in a Program model than if you had not participated. A model may perform better or worse than any single investment option or asset class or other combinations of investment options or asset classes. Model performance is dependent upon the performance of the component investment options (and their underlying portfolios). The timing of your investment and the automatic quarterly rebalancing may affect performance. Your accumulated value will fluctuate, and when redeemed, may be worth more or less than the original cost. Periodic updating of the models can cause the underlying portfolios to incur transaction expenses to raise cash for money flowing out of the portfolios or to buy securities with money flowing into the portfolios. These expenses can adversely affect performance of the pertinent portfolios and the models. Potential Conflicts of Interest. AIC and SIA may be subject to competing interests that have the potential to influence decision making with regard to the models. In addition to its limited role as investment adviser under the Program, AIC is also compensated by us as principal underwriter for the Policies. Also, Calvert Variable Portfolios, Inc. and Calvert Variable Series, Inc. (the "Calvert Funds"), which are part of the UNIFI Mutual Holding Company and therefore are affiliated with us, have portfolios offered through the Contract. The Calvert Funds are advised by Calvert Asset Management Company, Inc. ("CAMCO"), an affiliate of ours, and certain of the Calvert Funds are subadvised by Summit Investment Partners, Inc. ("Summit"), also an affiliate of ours. CAMCO and Summit are compensated for administrative, advisory and subadvisory services they provide. Calvert Fund portfolios may or may not be included in the models. We and AIC may receive revenue sharing from other portfolios that are available as investment options or distribution fees. AIC may have an incentive to use certain portfolios in the models that provide higher revenue sharing or advisory fees. AIC may believe that certain portfolios may benefit from additional assets or could be harmed by redemptions. SIA analyzes all our model investment options and their underlying portfolios; it evaluates and recommends the selection, allocation weighting, and periodic updates regarding portfolios in the models. Neither AIC nor we dictate to SIA the number of portfolios in a model, the percent that any portfolio represents in a model, or which portfolios may be selected (other than to require exclusion of any portfolio that is expected to be liquidated, merged into another portfolio, or otherwise closed). SIA may have an incentive to recommend certain portfolios that have administrative, advisory or subadvisory services provided by CAMCO and Summit. As a result of the competing interests the affiliated parties face in this Program, there is an increased potential risk of a conflict of interest in these arrangements. AIC and we are under no obligation to continue the Program, or any asset allocation program, and have the right to terminate or change such services at any time. All other provisions of your Contract remain as stated in your Contract and prospectus, as previously supplemented. Please retain this supplement with the current prospectus for your variable Contract. IN 1511 5/10 THE UNION CENTRAL LIFE INSURANCE COMPANY ("Union Central") CARILLON ACCOUNT ("Separate Account") Supplement to: VA II and VA II SA Prospectus Dated May 1, 2009, as previously supplemented May 1, 2009 This Supplement Dated December 31, 2009 This supplement amends certain disclosures contained in the above-referenced prospectus, as previously supplemented, for the Contracts with the same names. Please keep this supplement together with your prospectus for future reference. 1. Item 3 of the May 1, 2009 supplement to your prospectus is deleted and replaced with the following: Union Central relies on the exemption provided by Rule 12h-7 to file reports under the Securities Exchange Act of 1934 . 2. On prospectus page 6, item 2, the VARIABLE ACCOUNT ANNUAL EXPENSES CURRENT CHARGE for the Mortality and Expense Risk Charge is increased (the MAXIMUM CHARGE remains the same as previously stated in your prospectus). Therefore, the chart for item 2 is deleted and replaced with the following: CHARGE MAXIMUM CURRENT Mortality and Expense Risk Charge 2.00% 1.30% Administration Fee 0.25% 0.25% TOTAL VARIABLE ACCOUNT ANNUAL EXPENSES 2.25% 1.55% 3. On prospectus page 10, the boxed text under the section titled CHARGES AND OTHER DEDUCTIONS is deleted and replaced with the following: We deduct asset-based charges each day at an annual rate of 0.25% for administering the Contracts and Carillon Account and 1.30% for assuming certain mortality and expense risks. We may increase the mortality and expense risk charge to as much as 2.00%. 4. On prospectus page 11, under Mortality and Expense Risk Charge , the first sentence of the first paragraph is deleted and replaced with the following: A "mortality and expense risk" charge will be deducted daily at a rate equal, on an annual basis, to 1.30% of your Contract's accumulation value. All other provisions of your Contract remain as stated in your Contract and prospectus as previously supplemented. Please retain this supplement with the current prospectus for your variable contract. IN 1463 12-09 Home Office: 1876 Waycross Road Cincinnati, Ohio 45240 Telephone: 1-800-319-6902 PROSPECTUS "VA II SA" Flexible Premium Deferred Variable Annuity CARILLON ACCOUNT of THE UNION CENTRAL LIFE INSURANCE COMPANY This prospectus describes an annuity contract ("the Contract ") offered by The Union Central Life Insurance Company (" we " or " us " or "Union Central"). The Contract is a flexible premium deferred variable annuity contract. The Contract is designed for use in connection with all types of retirement plans. Your Contract's premiums may be allocated to any of the Subaccounts of the Carillon Account , our variable annuity separate account. Carillon Account is divided into "Subaccounts," each of which invests in shares of a single investment portfolio (" Portfolio ") of an underlying fund (" Fund "). We will provide you with a prospectus for each Portfolio with this Prospectus. The available Portfolios* consist of: AIM V.I. Series I Fidelity® VIP Service Class 2 SUMMIT ** Capital Appreciation Contrafund® Summit Balanced Index Global Real Estate Equity-Income Summit Barclays Capital Aggregate Bond Index International Growth High Income Summit EAFE International Index ALGER AMERICAN Class O Mid Cap Summit Inflation Protected Plus Capital Appreciation MFS® VIT FUNDS Initial Class Summit Lifestyle ETF Aggressive MidCap Growth Growth Summit Lifestyle ETF Conservative AMERICAN CENTURY VP Class I High Income Summit Lifestyle ETF Target Income & Growth Investors Trust Summit Nasdaq-100 Index VP Mid Cap Value New Discovery Summit Natural Resources VP Value Research International Summit Russell 2000 Small Cap Index Calvert Variable series ** Total Return Summit S&P 500 Index Ameritas Core Strategies Utilities Summit S&P MidCap 400 Index Ameritas Small Capitalization NEUBERGER BERMAN AMT Class 1 Summit Zenith Income Guardian T. Rowe Price Social Equity Regency Blue Chip Growth II DWS VS I Class A Oppenheimer Non-Service Shares Third Avenue Capital Growth VIP Global Securities/VA Value International VIP Main Street®/VA UIF Class 1 DWS VS II Class A PIMCO VIT Administrative Core Plus Fixed Income Dreman Small Mid Value VIP Total Return Emerging Markets Equity Global Thematic VIP Seligman Class 2 U.S. Real Estate Money Market VIP Communications & Information Smaller-Cap Value * Short cites are used in this list. See " The Funds " section for complete Fund and Portfolio names. ** Affiliates. See note in "The Funds" section. The value of premiums that you allocate to Carillon Account will vary with the investment performance of the Portfolio(s) you select. Similarly, the amount of any variable annuity benefit payments will vary with the investment performance of the Portfolio(s) you select. Additional information about Carillon Account and the Contracts has been filed with the Securities and Exchange Commission ("SEC") in the form of a Statement of Additional Information ("SAI"). The SAI is dated May 1, 2009 and is incorporated herein by reference. The SAI Table of Contents is located on the last page of this prospectus. You may obtain the SAI without charge by writing us at the address given above or by calling the listed telephone number. Information and reports are also available on the SEC's website at http://www.sec.gov. The SEC has not approved or disapproved the Contracts. Neither the SEC nor any state has determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Please Read This Prospectus Carefully and Retain It for Future Reference. The date of this prospectus is May 1, 2009 VA II SA - 1 TABLE OF CONTENTS DEFINITIONS 3 SUMMARY 4 The Contract and the Investment Options 4 Premiums 5 Surrenders 5 Transfers 5 Annuity Benefit Payments 5 Charges 5 SUMMARY OF VARIABLE ACCOUNT EXPENSES 6 FINANCIAL INFORMATION 7 Accumulation Unit Values 7 Financial Statements 7 THE UNION CENTRAL LIFE INSURANCE COMPANY AND CARILLON ACCOUNT 7 The Union Central Life Insurance Company 7 Carillon Account 7 The Funds 8 Adding, Deleting, or Substituting Variable Investment Options 10 CHARGES AND OTHER DEDUCTIONS 10 Administration Fees 10 Mortality and Expense Risk Charge 11 Premium Taxes 11 Fund Expenses 11 THE CONTRACT 12 Purchasing a Contract 12 Premiums 12 Crediting of Accumulation Units 12 Value of Accumulation Units 12 Self-Service Access to Information and Services 13 Transfers 14 Special Transfers – Dollar Cost Averaging 16 Portfolio Rebalancing Plan 17 Model Asset Allocation Program 17 Surrenders 18 Personal Income Plan 19 BENEFITS UNDER THE CONTRACT 19 Death Benefits 19 Annuity Benefit Payments 20 Variable Annuity Benefit Payments 21 Fixed Annuity Benefit Payments 21 Annuity Benefit Payment Options 21 GENERAL MATTERS 22 Designation of Beneficiary 22 10-Day Right to Examine Contract 22 Contract Owner's Inquiry 23 Contract Owner's Reports 23 FEDERAL INCOME TAX MATTERS 23 TEXAS OPTIONAL RETIREMENT PROGRAM RESTRICTIONS 25 DISTRIBUTION OF THE CONTRACTS 25 VOTING RIGHTS 26 FINANCIAL STATEMENTS 26 LEGAL PROCEEDINGS 26 IMSA 26 STATEMENT OF ADDITIONAL INFORMATION TABLE OF CONTENTS 26 APPENDIX A - ACCUMULATION UNIT VALUES 27 APPENDIX B - IRA DISCLOSURE STATEMENT 32 APPENDIX C - DISCLAIMERS 42 APPENDIX D - "VA II" 43 VA II SA - 2 This prospectus does not constitute an offering in any jurisdiction in which such offering may not lawfully be made. No dealer, salesman, or other person is authorized to give any information or make any representations in connection with this prospectus, and, if given or made, such other information or representations must not be relied upon. DEFINITIONS accumulation unit —A unit of measure used to calculate the value of your Variable Account during the Pay-in Period. accumulation value— The sum of the values of your Contract's investments in the Subaccounts. Adjusted Sum of Premium Payments the amount of your minimum guaranteed death benefit prior to the Maturity Date, in the event that your accumulation value is lower than the amount of premiums you have paid at the time we receive Due Proof of Death. The Adjusted Sum of Premium Payments is determined as follows: (1) as of the day we receive a premium, the sum is increased by the amount of that premium; and (2) as of the day a partial surrender is made, the sum is decreased by the same proportion as the accumulation value was decreased by that surrender. Annuitant —A person whose life determines the duration of annuity benefit payments involving life contingencies. annuity unit —A unit of measure used to calculate variable annuity benefit payments (during the Pay-out Period). Beneficiary —The person you designate to receive the Contract's death benefit. Carillon Account —One of our variable annuity separate accounts. Carillon Account currently is divided into Subaccounts, each of which invests exclusively in one Portfolio of a Fund. Cash Surrender Value - Your Contract's accumulation value at the end of the valuation period during which we receive a request for total or partial surrender, minus any applicable surrender charges, any applicable annual administration fee and premium taxes not previously deducted. Contract The Contract we issue to you. Contract Date —The date we issue your Contract. Contract Owner (" You ")— the person designated as the owner in the Contract or as subsequently changed. If a Contract has been absolutely assigned, the assignee is the Contract Owner. A collateral assignee is not a Contract Owner. Contract Year —A period of 12 consecutive months beginning on the Contract Date or any anniversary thereof. Due Proof of Death— One of the following: · A certified copy of a death certificate; · A certified copy of a decree of a court of competent jurisdiction as to the finding of death; · A written statement by a medical doctor who attended the deceased; or · Any other proof satisfactory to us. fixed annuity benefit payments —Annuity benefit payments that are fixed in amount throughout the Pay-out Period. The Funds —Funds, one or more investment Portfolios of which are purchased by Carillon Account. Currently the Funds are: AIM Variable Insurance Funds, The Alger American Fund, American Century Investments, Calvert Variable Series, Inc., DWS Variable Series I, DWS Variable Series II, Fidelity® Variable Insurance Products, MFS® Variable Insurance Trust
